DETAILED ACTION
Remarks
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Reliance on the US Pre-Grant Publication (PG PUB) of this application, which is not part of the image file wrapper of the patent application, in the prosecution is improper. All references in the reply to the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s).

	This Office Action is responsive to the communication(s) filed on 11/12/2020.  Claims X1-20, of which claims 1, 11 and 20 are independent, were pending in this application and are considered below.

Information Disclosure Statement
 	The references cited on the information disclosure statements submitted on 11/12/2020, 03/18/2021 and  12/16/2021have been considered and made of record by the examiner.

Claim Rejections - 35 USC § 112(b) or pre-AIA  35 USC § 35 USC § 112, second paragraph
Examiner Note: The Leahy-Smith America Invents Act (AIA ) made technical changes to 35 U.S.C. § 112 that only apply to patent applications filed on or after on September 16, 2012.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

		Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention

Regarding claims 7 and 17, claims recite the limitations “wherein the controller is further configured to transmit the first RF signals when the first housing and the second housing are in the unretracted position” (lines 1-3 of claim 7) and “transmitting, with the controller, first RF signals when the first housing and the second housing are in the unretracted position” (lines 1-3 of claim 17). However, claims 1 and 11, which claims 7 and 17 are dependent upon, recite “when the first housing and the second housing are in the retracted position, transmit first radio frequency (RF) signals” (lines 10-11 of claim 1) and “transmitting, with the controller, first radio frequency (RF) signals … when the first housing and the second housing are in the retracted position” (lines 9-11 of claim 11 – redacted), which  the claims 7 and 17 vague and indefinite. If the controller transmits first RF signal when the first and the second housing are either in the retracted position (e.g., claims 1 and 11) or unretracted position (e.g., claims 7 and 17), then what is the purpose of “determine whether the first housing and the second housing are in a retracted position or in an unretracted position (lines 8-9 of claim 1) and “determining … whether the first housing and the second housing are in a retracted position or in an unretracted position (lines 2-8 of claim 11 – redacted). 

It is notes that claims 2 and 12, which claims 7 and 17 are dependent upon, already recite “wherein when the first housing and the second housing are in the unretracted position, the controller is further configured to transmit second RF signals” (lines 1-3 of claim 2) and “transmitting, with the controller, second RF signals … when the first housing and the second housing are in the unretracted position” (lines 1-3 of claim 12 - truncated).

It is further noted that the specification merely disclose:

[0015] ... when the first housing 20 and the second housing 22 are in the first position 24, the controller 14 is configured to transmit first RF signals 32 via the first device 16 and via the second device 18 ...

[0023] ... The controller 14 is configured to transmit second RF signals 36 via the first device 16 and via the second device 18 when the first housing 20 and the second housing 22 are in the second position 26 ...

Wherein the first position 24 (i.e., retracted position) and the second position 26  (i.e., unretracted position) is shown in the Fig. 1 (extracted below – emphasis added):

    PNG
    media_image1.png
    566
    712
    media_image1.png
    Greyscale


Therefore, it is recommended to cancel claims 7 and 17.

Allowable Subject Matter
	Claims 1-6, 8-16 and 18-20 are allowed.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The following is a statement of reasons for the indication of allowable subject matter: 

The prior arts made of record fail to teach or suggest or make obvious in combination, the arrangement that “determine whether the first housing and the second housing are in a retracted position or in an unretracted position”,  in combination with “when the first housing and the second housing are in the retracted position, transmit first radio frequency (RF) signals via the first device and via the second device”, as recited in claim 1, and some variation of wording as recited in claims 11 and 20. The respective dependent claims 2-6, 8-10, 12-16 and 18-19  are allowable for the same reason, correspondingly.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See the List of References cited in the attached PTO-892.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Chieh Fan, SPE can be reached on (571) 272-3042.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. The following is a sample authorization form which may be used by applicant:

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631